Title: To Benjamin Franklin from Dumas, 23 May 1777
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear Sir
Leide 23e. May 1777
Nous n’avons point d’expression en bon François, qui rende bien ce titre, qui m’est précieux de votre part, et dont je vous demande la permission de me servir à mon tour avec Vous, Monsieur, qui m’êtes cher à double titre, premierement par la maniere noble avec laquelle vous consentites autrefois à entrer en correspondance avec moi, et à me faire plaisir par rapport aux vues que j’avois alors de m’établir en Amérique: et puis aussi par vos sublimes sentimens, et vos généreux travaux en faveur d’une cause qui est celle de toute l’humanité, et à laquelle je me félicite à chaque instant que vous m’ayez jugé digne de pouvoir être utile.
Je vous remercie, Monsieur, de l’Extrait. J’en ai déjà fait part à deux de nos Gazettiers hollandois les plus estimés, et à celui de Leide François, et au Courier du Bas-Rhin. Cela suffira pour le répandre par toute l’Europe. Je suivrai aussi vos ordres sur l’article des Hessois prisonniers: cette idée, comme sont toutes les vôtres, est très bonne: il est bon que les Allemands apprennent par cette piece authentique, avec combien d’humanité les Américains traitent leurs cruels ennemis. Le Gazettier de Leide se propose de la faire contraster avec le recit des cruautés que les Américains prisonniers ont éprouvées de la part des Royalistes; recit qu’il a tiré d’une feuille de Boston continental Journal, and weekly advertiser, qui lui a été communiquée de Rotterdam; il est signé Misericors et tiré du N. London Gazette.
Il seroit bon, Monsieur, qu’on m’envoyât régulierement d’Amérique le Journal des Opérations du Congrès, avec quelques-unes des meilleures Gazettes et autres feuilles périodiques d’Amérique, soit par la France, soit par St. Eustache. Je pourrois en composer un espece de Mercure Américain, qui, j’en suis sûr, feroit toutes sortes de bons effets. Il faudroit, en ce cas, m’envoyer toujours deux fois la même chose par différentes voies pour obvier aux inconvéniens qui pourroient résulter des naufrages et interceptions. C’est ainsi que j’en use pour les paquets que j’expédie au Committé de la Ccr secr. je joins toujours à chacun la copie ou l’Extrait de ce que contenoit le précédent.
Un Ami fort intelligent m’a dit que les Colonies devroient se presser d’exercer toutes sortes d’Actes de Souveraineté, qui dépendent d’elles; sur-tout celui de frapper monnoie: qu’il en faudroit frapper de deux qualités, l’une qui répondît réellement à sa valeur nominale, et l’autre dont la valeur idéale fût beaucoup au-dessus de sa valeur intrinseque, et qu’on feroit passer comme une espèce de Monnoie de nécessité, telle que cette République en frappa jadis, entr’autres de cuir, et qu’on appella Nood-Munt. Je ne comprends pas tout-à -fait son idée; mais je sens que cela feroit un grand effet, si l’on voyoit tout d’un coup paroître dans le monde, ou même en Amérique seulement, des monnoies d’or, d’argent et de cuivre, au coin des Etats unis; et si l’on en faisoit disparoître l’effigie de leurs anciens Souverains.
Je ne sai pas bien, Monsieur, dans quel sens vous me dites I am so bad a correspondent, that I do not deserve a Letter from you directly. S’il faut l’entendre au pied de la Lettre, croyez, O respectable ami! que je suis prêt à vous écrire dix Lettres, pour quatre lignes où vous me certifierez que vous m’aimez toujours; si c’est un reproche obligeant que vous me faites, croyez que c’est par pure discrétion que je ne me suis pas adressé à vous directement; et qu’en écrivant séparément, tantôt à Mr. Deane, tantôt à Mr. Carmichael, j’ai toujours supposé que j’avois l’honneur de parler à tous les trois à la fois.
J’apprends que vous allez vous éloigner de nous. Dieu vous donne un bon voyage, vous fortifie et vous conserve pour le bien de l’Amérique! Qu’il bénisse les armes de nos braves, et que bientôt victorieux nos bons Etats soient reconnus libres et indépendants de toute l’Europe! Ah, si cela pouvoit avoir lieu vers la fin de cette campagne, peut-être aurions-nous le bonheur mon Epouse et moi de vous posséder à Lahaie l’hiver. Il m’est impossible de concevoir quelque chose qui pût nous faire autant de plaisir. J’ai reçu quelques lumieres de Rotterdam, qui seront utiles à nos armateurs et à Mr. Deane. J’en parlerai à Mr. Carmichael, à qui j’écris par ce même ordinaire. Je baise vos vénérables mains, et suis avec le respect le plus vrai, Dear Sir Votre très humble et très obeissant serviteur
D.
J’ai reçu avec beaucoup de reconnoissance la Lettre de change.
 
Notation: Dumas 23. May 1777.
